5DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/20 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
In view of Applicant’s amendments to claims 1, 2, 4, 5, 6, 7, 9, 15, 16, and 17, the interpretation of the claims under 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
29. (Currently Amended) The system of claim 1 wherein the sampled pixel layers being sampled from locations in a previous layer that correspond to a particular angular receptive field comprises sampling near poles of the panoramic image occurs at a region that is wider than it is tall, corresponding to horizontal stretching near the poles.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-29 are allowed.

Dependent claims 2-14, independent claim 15, dependent claims 16-22, independent claim 23, and dependent claims 24-29 are allowed for the same reasons as those discussed above for independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristin Dobbs whose telephone number is (571)270-7936.  The examiner can normally be reached on Monday and Tuesday 8:00AM-4:30PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTIN DOBBS
Examiner
Art Unit 2488


/Kristin Dobbs/
Patent Examiner, AU 2488

/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488